Citation Nr: 1715632	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-39 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether an overpayment based on the Veteran's concurrent receipt of military retirement pay and VA disability compensation for the period from October 1, 2009 to May 1, 2010 was properly created?


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from October 1962 to April 1969, at which time he was placed on the temporary disability retirement list. He was permanently retired in January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In April 2010, the RO in Cleveland, Ohio issued a rating decision which increased the Veteran's combined rating to 70 percent. The associated notice letter advised the Veteran that he would be receiving $1,429.00 monthly effective retroactively from October 1, 2009. 

In June 2010, the RO in Oakland, California notified the Veteran that the April 2010 award did not offset his military retired pay against his VA compensation. The letter proposed to withhold benefits from October 2009 to May 2010. In May 2011, the RO took the proposed action and amended the Veteran's award to offset his military retired pay against his VA compensation. The letter advised that this action would create an overpayment and that the Debt Management Center would contact him with the amount of the overpayment. The Veteran disagreed with the adjustment and perfected this appeal. 

The May 2011 letter indicates that for the period from October 1, 2009 to May 1, 2010, the amount withheld would be $814.00 and the amount paid $615.00. The letter also stated that for now they must withhold all compensation until May 1, 2010, to prevent a double payment. 

A Veteran with a disability discharge under 10 U.S.C. Chapter 61, such as a temporary disability retired list, with less than 20 years of creditable service, is not eligible for concurrent receipt of military retired pay and VA disability compensation. 38 C.F.R. § 3.750(b)(3) (2016). A claimant, however, has the right to dispute the existence and amount of the debt. 38 C.F.R. § 1.911(c) (2016); Schaper v. Derwinski, 1 Vet. App. 430 (1991).

On review, the amount of the overpayment is unclear and the electronic record does not contain any documentation from the Debt Management Center as to the actual amount of the overpayment. 

The Veteran contends that the debt was solely a result of VA administrative error. Prior to addressing the merits of the appeal, the Board finds it necessary to obtain information as to the specific amount of the overpayment and how it was calculated. Thus, additional development is necessary.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any documentation from the Debt Management Center in St. Paul, Minnesota regarding the exact amount of overpayment in question. Such documentation should include, but not be limited to, correspondence advising the Veteran of the specific amount of the overpayment.

2. Prepare ab audit of the appellant's account setting forth on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due to him for the period from October 1, 2009 to May 1, 2010. 

3. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of whether an overpayment (in the calculated amount) based on concurrent receipt of retirement pay and VA disability compensation for the period from October 1, 2009 to May 1, 2010 was properly created. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

